Case 16-34141-KRH          Doc 75        Filed 01/28/21 Entered 01/28/21 09:56:30          Desc Main
                                        Document      Page 1 of 3



                                       United States Bankruptcy Court
                                          Eastern District of Virginia
                                             Richmond Division

 In RE:                                               BCN#: 16-34141-KRH
 Monica Elaine Torrance, a/k/a Monica                 Chapter: 13
 Torrance a/k/a Monica E Torrance

         Debtor




                          RESPONSE TO DEBTOR’S MOTION TO SELL

        Comes now Wells Fargo Bank, NA (“Creditor”), by Counsel, and for its response to the

Debtor's Motion to Sell Real Property states as follows:

        1.      That Wells Fargo Bank, NA holds a first priority deed of trust secured by real property

located at 10864 WHITE DOGWOOD DRIVE, Providence Forge, VA 23140.

        2.      That Creditor consents to the sale of the real property located at 10864 WHITE

DOGWOOD DRIVE, Providence Forge, VA 23140, which is secured by a deed of trust held by

Wells Fargo Bank, NA, provided that there are sufficient proceeds to pay its underlying note and deed

of trust in full through settlement.

        3.      Further, that Creditor requests that all proceeds from the sale of the property be used

to pay Wells Fargo Bank, NA in full, full including its outstanding fees and costs due and owing at

the date of settlement. Nothing contained herein shall prevent the Secured Creditor from proceeding

to foreclosure upon obtaining relief from the Automatic Stay.

        4.      To the extent that the proceeds of the sale are insufficient to pay its underlying note

and deed of trust in full including its fees and costs at settlement, then Wells Fargo Bank, NA is

opposed to the Motion to Sell Real Property.
Case 16-34141-KRH   Doc 75    Filed 01/28/21 Entered 01/28/21 09:56:30     Desc Main
                             Document      Page 2 of 3




Dated: 01/28/2021
                                           LOGS LEGAL GROUP LLP

                                           Attorneys for Wells Fargo Bank, NA


                                                  /s/ Mary F. Balthasar Lake
                                           By: _________________________
                                           Malcolm B. Savage, III, Esquire
                                           VSB #91050
                                           William M. Savage, Esquire
                                           VSB #26155
                                           Mary F. Balthasar Lake, Esquire
                                           VSB #34899
                                           Gregory N. Britto, Esquire
                                           VSB #23476
                                           Counsel for Movant
Case 16-34141-KRH        Doc 75    Filed 01/28/21 Entered 01/28/21 09:56:30           Desc Main
                                  Document      Page 3 of 3



                                  CERTIFICATE OF SERVICE


I hereby certify that on the 28th day of January, 2021 the following person(s) were served a copy
of the foregoing in the manner described below:

Via CM/ECF Electronic Notice:

Charles H Krumbein, Krumbein Consumer Legal Services, Inc.             Debtor’s Attorney
1650 Willow Lawn Dr.
Suite 300
Richmond, VA 23230

Suzanne E. Wade                                                        Chapter 13 Trustee
7202 Glen Forest Drive
Suite 202
Richmond, VA 23226


Via First Class Mail, Postage Prepaid:

Monica Elaine Torrance a/k/a Monica Torrance a/k/a Monica E            Debtor(s)
Torrance
10864 WHITE DOGWOOD DRIVE
Providence Forge, VA 23140


                                            /s/ Mary F. Balthasar Lake
                                            _____________________________
                                            Malcolm B. Savage, III, Esquire
                                            VSB #91050
                                            William M. Savage, Esquire
                                            VSB #26155
                                            Mary F. Balthasar Lake, Esquire
                                            VSB #34899
                                            Gregory N. Britto, Esquire
                                            VSB #23476
                                            LOGS LEGAL GROUP LLP
                                            501 Independence Parkway, Suite 203
                                            Chesapeake, Virginia 23320
                                            (703) 449-5800
                                            logsecf@logs.com       17-267012
